                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA

                      v.                        No. 17 CR 611-1

LABAR SPANN                                     Judge Thomas M. Durkin


                   MEMORANDUM OPINION AND ORDER

      Labar Spann and others are charged in a nine-count racketeering indictment.

Count III charges Spann with the murder of Rudy Rangel in violation of 18 U.S.C. §

1959, and Paragraph 7(q)(vi) of Count I lists the murder as one of the predicate

offenses of the racketeering conspiracy. Spann moves to dismiss Count III and

Paragraph 7(q)(vi) from the indictment on the grounds that prosecuting him for the

murder of Rangel would violate the Double Jeopardy Clause of the U.S. Constitution.

He similarly moves for related discovery pursuant to Federal Rule of Criminal

Procedure 16. For the following reasons, Spann’s motions are denied without

prejudice.

                                  Background

      The allegations giving rise to Spann’s motions are primarily based on three

events: (1) the federal indictment of Mario Young and his subsequent cooperation

with authorities; (2) the state court prosecution of Spann for the murder of Rudy

Rangel, and (3) the dismissal of Spann’s federal drug trafficking indictment. The

Court summarizes each event in turn.




                                        1
   1. The Federal Indictment of Mario Young and Subsequent Cooperation

      In 1999, Mario Young was convicted in Cook County Circuit Court for

delivering cocaine, a felony under Illinois law. While Young was on parole, federal

law enforcement officials asked him if he had recently come into possession of a gun.

Young admitted that he had, and he was subsequently indicted in April 2003 for being

a felon in possession of a firearm. Young was initially held in federal custody but was

later released on bond. Following his release, and at the direction of state and federal

law enforcement authorities, Young secretly recorded several conversations with

Spann and others. The recordings implicated Spann in state and federal crimes,

including Rangel’s murder. See R. 869 at 2-3; R. 870 at 6.

   2. Arrest and Prosecution of Spann for the Murder of Rudy Rangel

      Following the recordings, Spann was arrested by Chicago Police officers and

transported to the department’s Homan Square facility in late 2003. Spann claims

that he was arrested pursuant to a federal warrant and that he declined to provide

officers with information regarding Rangel’s murder. R. 809 at 9. The police reports

from his arrest, however, do not seem to mention a federal warrant and they

specifically detail a series of statements Spann made to detectives and state

prosecutors related to the Rangel investigation. See R. 870 at 7-8. In any event,

following these conversations, Spann was charged by the Cook County State’s

Attorney’s Office with first-degree murder and armed robbery. See Id. at 8; R. 869-1.

In 2008, he was found not guilty on the murder charge but remained in state custody




                                           2
on a separate armed robbery charge.1 See R. 869. After pleading guilty to that charge

and others, he was eventually released from prison in 2009. Id.

    3. Federal Drug Trafficking Indictment and Subsequent Dismissal

      A week after Spann was taken into state custody for Rangel’s murder, the

federal government indicted Spann for drug trafficking, and a bench warrant was

issued for his arrest. See United States v. Spann, 03 CR 1108, Dkt. 3 (N.D. Ill. Nov.

20, 2003). A few months later, in March 2004, the Executive Committee for the

Northern District of Illinois reassigned the matter to the committee’s fugitive

calendar.2 Id. at Dkt. 4. No meaningful activity occurred in the case for the next seven

years, when in 2011, the government moved to dismiss the indictment and the bench

warrant for Spann’s arrest was returned unexecuted. Id. at Dkts. 5, 11.

                                               ***

      Piecing these events together, Spann argues that state and federal

investigators and prosecutors worked “hand-in-glove with each other” on the Rangel

murder investigation and the circumstances surrounding it. He claims that the state



1 To clarify a confusing point in the record, Spann was charged with conspiracy to
commit armed robbery and attempted armed robbery in the Rangel case, and was
separately charged with armed robbery in a different case. Compare R. 869-1 (listing
conspiracy to commit armed robbery and attempted armed robbery as part of the
charges filed in the Rangel case), with R. 869 at 4 (noting that Spann remained in
state custody after the Rangel trial on an armed robbery charge in Case No. 03-CR-
2651902). Spann was found not guilty of the armed robbery charges in the Rangel
case, but pled guilty to the armed robbery charge in Case No. 03-CR-2651902.

2 As explained in the Northern District of Illinois’s Internal Operating Procedures, a
case is moved to the committee’s fugitive calendar whenever “a defendant in a
criminal case is fugitive for more than 30 consecutive days or whenever short of said
30 days the judge determines that a defendant is fugitive.” IOP 13(b)(1).
                                           3
murder charge was a “joint decision” by the Cook County State’s Attorney’s Office

and U.S. Attorney’s Office, and contends that both offices worked so closely together

that they essentially operated as a “single prosecutor.” Because the state murder

prosecution was carried out by the state and federal governments, Spann argues, the

Double Jeopardy Clause prohibits the federal government from prosecuting him for

Rangel’s murder in this case. At a minimum, Spann asks for discovery into the

working relationship between the two prosecuting authorities as well as an

evidentiary hearing.

                                       Analysis

      The Double Jeopardy Clause of the Fifth Amendment provides that no person

may be “twice put in jeopardy” “for the same offence.” U.S. Const. amend. V. This

prohibition is not absolute, however. The clause does not prohibit, for example,

successive prosecutions by separate sovereigns arising out of the same acts:

      “Every citizen of the United States is also a citizen of a State or territory.
      He may be said to owe allegiance to two sovereigns, and may be liable
      to punishment for an infraction of the laws of either. The same act may
      be an offence or transgression of the laws of both.”

      Bartkus v. Illinois, 359 U.S. 121, 131 (1959); see also Gamble v. United States,

139 S. Ct. 1960, 1964 (2019). Illinois and the United States are separate sovereigns,

so the Double Jeopardy Clause does not prevent the federal government from

prosecuting Spann for Rangel’s murder even though he was previously acquitted in

state court.

      Faced with this problem, Spann invokes the “sham prosecution” exception to

the Double Jeopardy Clause established in Bartkus. There, the Supreme Court noted

                                            4
in dicta that the Double Jeopardy Clause might prohibit consecutive state and federal

prosecutions when the second prosecution is “a sham and a cover” for the first.

Bartkus, 359 U.S. at 123-24. Because the exception comes from dicta, and because

the exception did not apply to the specific facts of Bartkus, the Seventh Circuit has

repeatedly questioned if it even exists. See United States v. Brocksmith, 991 F.2d

1363, 1366 (7th Cir. 1993) (“We have questioned whether Bartkus truly meant to

create such an exception, and we have uniformly rejected such claims.”); United

States v. Ballinger, 465 F. App’x 563, 565 (7th Cir. 2012) (same); United States v.

Baker, 88 F. App’x 96, 98 (7th Cir. 2004) (same). To the extent the exception does

exist, it is “extremely narrow” and requires a defendant to show that the second

sovereign, in bringing the successive prosecution, is acting as a “tool” or “puppet” of

the first. United States v. Algee, 309 F.3d 1011, 1015 (7th Cir. 2002).3

      Based on the current record before the Court, Spann has not made that

showing here. As an initial matter, there is no evidence that the federal prosecutors

in this case are acting as “mere puppets” of the Cook County State’s Attorney’s Office.

To the contrary, the record suggests that state and federal law enforcement

authorities have engaged in the type of cooperative efforts that are “welcome[d]” and

“undeniably legal.” Brocksmith, 991 F.2d at 1367 (citation omitted); see also Bartkus,

359 U.S. at 122-23 (noting that cooperation “is the conventional practice between

[state and federal] prosecutors throughout the country”); United States v. Figueroa-



3To illustrate the narrowness of the exception, this Court has not identified a single
Seventh Circuit case which found the second prosecution to be a “sham and cover” for
the first.
                                           5
Soto, 938 F.2d 1015, 1020 (9th Cir. 1991) (holding that “sham prosecution” exception

does not forbid “very close coordination in the prosecutions, in the employment of

agents of one sovereign to help the other sovereign in its prosecution, and in the

timing” of court proceedings).

      Recall that Mario Young was charged by the federal government as being a

felon in possession. Facing a federal sentence, Young agreed to cooperate with state

and federal law enforcement officials by recording his conversations with Spann and

others. Those recordings resulted in evidence of Spann’s narcotics trafficking, as well

as Spann’s involvement in Rangel’s murder. Spann was thereafter arrested by

Chicago police officers and charged with armed robbery and first-degree murder.

After being acquitted of the latter charge in 2008, Spann was eventually released

from state custody and his federal drug charge was later dismissed. Although Spann

relies on these events in support of his motion, they neither demonstrate nor suggest

that state prosecutors are using the federal government as a “tool” to take a second

bite at the proverbial apple. See Bartkus, 359 U.S. at 123-24; see also United States

v. Jordan, 870 F.2d 1310, 1313 (7th Cir. 1989) (holding that “sham prosecution”

exception did not apply “without evidence that the federal prosecution was a tool or

sham for double prosecution by state officials”); United States v. Superson, 1996 WL

264710, at *1 (N.D. Ill. May 16, 1996) (finding no “sham prosecution” because there

was “no suggestion that the state has made any decisions with respect to [the federal]

prosecution”).




                                          6
      Spann contends that this case still fits within the “extremely narrow” scope of

the “sham prosecution” exception because state and federal prosecutors acted as a

“unitary sovereign” during the state murder proceedings. To this point, and as briefly

mentioned earlier, Spann claims that the state murder charge was a “joint

prosecutive decision,” that state and federal prosecutors coordinated “which office

would prosecute [him] for which offenses,” and that the evidence presented at the

state trial is identical to the evidence that will be presented at the federal trial. In

this regard, Spann’s argument is a twist on Bartkus in which his primary concern is

not that state prosecutors are exerting too much influence over the successive federal

proceedings, but that federal prosecutors exerted too much influence over the

previous state proceedings. Spann’s argument is not convincing.

      First, neither the Supreme Court nor the Seventh Circuit has embraced this

inverse Bartkus theory. Second, even assuming such a theory was viable, there is no

evidence in the record suggesting that the state murder charge was a “joint

prosecutive decision.” The police reports from Spann’s arrest explicitly mention that

Assistant State’s Attorney Jeff Levine “approved” the first-degree murder charge

after speaking with Spann about the Rangel incident. See R. 870 at 8. The reports do

not mention federal prosecutors, and Spann has not pointed to any document

referencing federal involvement in the state’s decision to charge him with murder.

Third, even if state and federal prosecutors cooperated with each other in deciding

what to charge and when, there is little reason to think (based on the current record)

that doing so was improper. Spann asks the Court to read into the “interplay” of state



                                           7
and federal charges in this case—i.e. the fact that he was indicted for a federal drug

crime the same week he faced state murder charges, only to have the federal

indictment inexplicably dismissed years later. But there is a line between cooperation

and collusion, and the record does not suggest that federal prosecutors crossed it. See

United States v. Angleton, 314 F.3d 767, 773 (5th Cir. 2002) (recognizing that

“[c]ollusion between federal and state officials might blur their distinction such that

the defendant is effectively prosecuted twice by the same sovereign,” but concluding

that “we have never found sufficient collusion to justify [the Bartkus exception].”);

United States v. Lucas, 841 F.3d 796 (9th Cir. 2016) (“Cooperation is constitutional;

collusion is not.”). Finally, regarding the trial evidence, Bartkus makes clear that the

sharing of evidence from one sovereign to the other, as is the case here, does not create

a double jeopardy problem. See Bartkus, 359 U.S. at 122; accord Jordan, 870 F.2d at

1313 (“It would have been difficult for the federal prosecutor to prove the federal

offense without some overlap in evidence.”). Plus, federal prosecutors have

represented to the Court that discovery produced to Spann in this case identifies

additional witnesses and testimony that were not presented at Spann’s state murder

trial. See R. 869 at 9-10. Spann has not argued otherwise.

      The closest Spann comes to making the required showing under Bartkus is

through plea negotiation documents from 2006 that are attached to his reply brief.

The first document is a photocopy of handwritten notes in which Spann’s defense

attorney at the time, Tod Urban, allegedly wrote that he “need[ed] to speak w[ith]

AUSA Chang re federal charges.” R. 897-1. The second document is a letter addressed



                                           8
to Urban from a Cook County State’s Attorney in the Narcotics Prosecution Bureau,

which states in relevant part:

      The offer extended to defendant Spann will be revoked on 19 September
      2006. If defendant Spann accepts the offer, you must advise me in
      advance of the 19 September 2006 court date such that I would indicate
      defendant Spann’s acceptance to the US Attorneys Office. Understand
      that the proposed offer includes defendant Spann swearing to the facts
      of the case.

      Id. Spann claims that the offer referenced in the letter was a “global” plea deal

involving all criminal charges pending at the time, and was previously discussed in

state court on August 2, 2006. He further claims that the letter and handwritten note

demonstrate how the federal government had a role in resolving the state murder

charge.

      Spann is correct that the documents show some interaction between his

attorney, state prosecutors, and the U.S. Attorney’s Office. He is also correct that a

“global” offer to resolve all criminal charges would necessarily mean that the federal

government had some role in a potential plea deal. Even so, the “sham prosecution”

exception still does not apply in this case. As an initial matter, the handwritten note

states that Spann’s attorney needed to speak with the federal prosecutor about

federal charges, not state charges. Since the federal drug indictment against Spann

was pending in 2006, it is not surprising that Spann’s attorney needed to

communicate with a federal prosecutor during the same time frame. Furthermore,

even if a global plea deal was on the table, neither the note nor the letter suggest that

state prosecutors impermissibly ceded their prosecutorial discretion to the federal

government in pursuing the deal. See Angleton, 314 F.3d at 774 (stating that the key

                                           9
question under Bartkus is “whether the separate sovereigns have made independent

decisions to prosecute”); see also United States v. Raymer, 941 F.2d 1031, 1037 (10th

Cir. 1991) (holding that Bartkus exception requires defendant to prove that one

sovereign “is so dominated by the actions of the other that the former is not acting of

its own volition”). At most, the letter shows that the state prosecutor would inform

the U.S. Attorney’s Office if Spann accepted the deal. That is not evidence of collusion,

nor does it indicate that federal prosecutors exercised unilateral control over their

state counterparts. It is routine and logical that a criminal defendant facing state and

federal charges would wish to resolve them simultaneously.4 Moreover, several courts

have concluded that one sovereign’s involvement in another sovereign’s plea deal does

not bar successive prosecutions under the Double Jeopardy Clause absent

extraordinary circumstances not present here. See, e.g., United States v. Zone, 403

F.3d 1101, 1104 (9th Cir. 2005) (“[T]he Double Jeopardy Clause does not prevent

federal prosecutors from encouraging their state counterparts to pursue plea

bargains.”); United States v. Mardis, 600 F.3d 693, 698 (6th Cir. 2010) (permitting

successive prosecution even though federal prosecutors were involved in state plea

negotiations); United States v. Perry, 79 F. Supp. 3d 524, 531 (D. N.J. 2015) (“Nor

does the prospect of a global plea deal compel the conclusion that federal prosecutors



4Criminal defendants often simultaneously attempt to resolve charges from different
sovereignties or even different jurisdictions within the same sovereign. An
experienced defense attorney can often negotiate better plea terms in those
situations, as prosecutors often reduce the negotiated penalty if they are assured that
a more severe penalty will be imposed in the other case. From a defendant’s
perspective, resolving all criminal charges at the same time is often a desired result
so he can move on with his life.
                                           10
or law enforcement exerted undue control or influence over the state prosecution.”);

United States v. Norwood, 2013 WL 5965330, at *5 (E.D. Mich. Nov. 8, 2013) (“[A]n

agreement between the sovereigns regarding the timing of a prosecution or a possible

plea deal is not grounds for dismissal unless there is evidence that one sovereign

controlled the prosecution of the other.”). This Court concludes the same.

       Spann advances one final argument but it fails as well. According to Spann, the

federal government has no substantial interest in prosecuting him for Rangel’s murder.

He points to the U.S. Department of Justice Petite Policy, which generally precludes a

successive federal prosecution after a state prosecution based on the same conduct unless

(1) the case involves a substantial federal interest; (2) the prior prosecution left that

substantial federal interest “unvindicated”; and (3) the subsequent prosecution has been

approved by an Assistant Attorney General. See U.S. Attorneys’ Manual, § 9–2.031 Dual

and Successive Prosecution Policy (“Petite Policy”). Spann questions whether an Assistant

Attorney General approved the prosecution in this case, and seeks discovery showing the

same. The problem for Spann is that the Petite Policy, as an internal DOJ guideline, “does

not create a substantive right” that a defendant can enforce, nor is it “subject to judicial

review.” See United States v. Mitchell, 778 F.2d 1271, 1276-77 (7th Cir. 1985) (collecting

cases). The district court case that Spann cites in support of his motion recognized as

much. See R. 807 at 13 (citing United States v. Mardis, No. 2:08-cr-20021, 2009 U.S. Dist.

LEXIS 131137, at *15 (W.D. Tenn. June 24, 2009)). And, as explained above, the Supreme

Court has repeatedly recognized that two sovereigns can each have an interest in

punishing the same act. See, e.g., Gamble, 139 S. Ct. at 1966. In this case, the federal



                                            11
government, by way of its racketeering laws, has a clear interest in punishing the act that

led to Rangel’s death, even if Spann personally believes that interest is not substantial.

Cf. Lucas, 841 F.3d at 806 (rejecting similar argument and noting that while “[defendant]

may quarrel with the strength of the federal interest asserted in this case, our review does

not extend to revisiting the wisdom of the internal prosecutorial decisions made by the

Department of Justice”). Spann’s motion to dismiss is accordingly denied.

       Spann’s motion for discovery under Federal Rule of Criminal Procedure 16 is

likewise denied.5 By way of background, the Court previously ordered the government to

submit for an ex parte, in camera inspection any and all communications between the U.S.

Attorney’s Office and the Cook County State’s Attorney’s Office from 2003 through the

present regarding the prosecution of Spann for the murder of Rangel. See R. 936 (dated

March 22, 2021). The order was issued out of an abundance of caution to ensure that any

potential document supporting Spann’s motion was reviewed. The government recently

informed the Court that it did not need to submit anything for an ex parte, in camera



5 Spann’s motion seeks eleven different categories of documents. All eleven are not
provided here, but the list focuses on communications between state and federal
prosecutors regarding the Rangel murder and includes: “any and all communications
between the two prosecution entities respecting the investigation, prosecution, and
sharing of evidence of Labar Spann for the murder of Rudy Rangel from 2002 until
the present”; “any and all documents of any kind evidencing reports of interviews of
Mario Young in 2003 at his parole office conducted by state and federal agents of the
DEA and ATF”; “any and all documents of any kind evidencing communications
between the federal and state prosecutors regarding the decision not to pursue a
murder prosecution of Labar Spann for the murder of Rudy Rangel but to defer the
prosecution to the state authorities instead”; and “any and all documents of any kind
evidencing any application made and the justification provided for seeking a Petite
policy waiver to prosecute Labar Spann federally for Rudy Rangel’s murder following
his acquittal on the same charges in state court.” R. 808 at 3-4.


                                            12
review, and that it sent “all communications” directly to defense counsel on April 26, 2021.6

Spann has not filed a renewed motion for discovery since receiving the

communications on April 26, so the analysis below is based on the requests and

arguments made to date.

       Subject to the exemptions described in Rule 16(a)(2), Rule 16(a)(1)(E) requires

that, upon a defendant’s request, the government must “disclose any documents or

other objects within its possession, custody or control” that are “material to preparing

the defense.” United States v. Thompson, 944 F.2d 1331, 1341 (7th Cir. 1991) (quoting

Fed. R. Crim. P. 16(a)(1)(E)). The parties argue over the “materiality” standard—the

government claims that Spann must make “at least a prima facie showing that the

requested [discovery] items are material to his defense,” see R. 859 at 4 (quoting

Thompson, 944 F.2d at 1341), while Spann contends that he only needs to show a

“colorable basis of the underlying claim,” see R. 808 at 3 (citing United States v.

Armstrong, 517 U.S. 456, 469 (1996)). That dispute need not be resolved for purposes

of this motion because neither standard has been met.7 Indeed, no evidence in the



6 In addition to producing these communications, the government noted in its
opposition brief to Spann’s discovery motion that other Rule 16 materials related to
the Rangel murder and Mario Young investigation have either been previously
produced or will be produced. See R. 859 at 3.

7 The last sentence of Spann’s motion for discovery mentions in passing that the requested
documents are “also Brady material because they would result in the dismissal of the
charges based on [a] constitutional violation.” R. 808 at 3-4. The familiar principle set forth
by Brady v. Maryland, 373 U.S. 83 (1963) is that “the government has the affirmative duty
to disclose evidence favorable to a defendant and material either to guilt or punishment.”
United States v. Fallon, 348 F.3d 248, 251 (7th Cir. 2003). It is not clear from Spann’s motion
whether he is asking the Court to require the government to turn over the requested
documents under Brady, especially since the government shared “all communications” on
                                              13
record suggests that the federal prosecutors in this case are acting as “puppets” or

“tools” of the Cook County State’s Attorney’s Office. Nor is there any evidence that a

“unitary sovereign” prosecuted Spann during his state court proceedings. What the

record shows at this point is that state and federal authorities appear to have

coordinated their investigative and prosecutorial efforts when they investigated,

arrested, and prosecuted Spann in 2003-2004, and that both sets of prosecutors may

have engaged in global plea discussions in 2006. But as explained above, that conduct

in and of itself does not fall within the “extremely narrow” Butkus exception. Spann

has accordingly failed to put forth any evidence tending to show the existence of a

double jeopardy claim, so his motion for discovery and an evidentiary hearing is

denied. See Lucas, 841 F.3d at 807 (affirming decision not to grant Rule 16 discovery

in “sham prosecution” case where defendant failed to meet threshold requirement for

“materiality”).

                                       Conclusion

       For the reasons stated above, the Court denies without prejudice Spann’s

motion to dismiss, R. 807, as well as his motion for discovery under Rule 16, R. 808.

Spann may move for leave to re-file his motions if he identifies new communications

or information that cures the deficiencies described in this opinion. The renewed




April 26, 2021. To the extent Spann is making such a request, it is denied without prejudice
because a single sentence about Brady in a motion otherwise focused on Rule 16 is not a
developed legal argument. Kramer v. Banc of Am. Sec., LLC, 355 F.3d 961, 964 n.1 (7th Cir.
2004) (“We have repeatedly made clear that perfunctory and undeveloped arguments that
are unsupported by pertinent authority, are waived.”).
                                            14
motion(s) must explain how the new communications or information cures the issues

described herein.

                                                 ENTERED:




                                                 __________________________
                                                 Honorable Thomas M. Durkin
                                                 United States District Judge
Dated: May 24, 2021




                                       15
